Exhibit 10.54

June 20, 2008

Board of Directors

Wise Metals Group LLC

857 Elkridge Landing Road, Suite 600

Linthicum, MD 21093

Dear Directors:

We are providing this letter to you for inclusion as an exhibit to your Form
10-Q filing pursuant to Item 601 of Regulation S-K.

We have been provided a copy of the Company’s Quarterly Report on Form 10-Q for
the period ended March 31, 2008. Note 5 therein describes a change in accounting
principle for the amortization of the unrecognized gain/loss from the standard
amortization methodology under FAS 106 and FAS 87, which is a methodology of
amortizing the net gain or loss that exceeds 10 percent of the greater of the
accumulated postretirement benefit obligation or the market-related value of
plan assets over the remaining service period, to a methodology of fully
recognizing any gain or loss in excess of 45% of the greater of (1) Accumulated
Post-Retirement Benefit Obligation (“APBO”) and (2) market value of assets
(“MVA”) and amortizing any gain or loss between 10%—45% of the greater of
(1) APBO and (2) MVA over the remaining service period. It should be understood
that the preferability of one acceptable method of accounting over another for
the amortization of unrecognized gains/losses has not been addressed in any
authoritative accounting literature, and in expressing our concurrence below we
have relied on management’s determination that this change in accounting
principle is preferable. Based on our reading of management’s stated reasons and
justification for this change in accounting principle in the Form 10-Q, and our
discussions with management as to their judgment about the relevant business
planning factors relating to the change, we concur with management that such
change represents, in the Company’s circumstances, the adoption of a preferable
accounting principle in conformity with Statement of Financial Accounting
Standards No. 154, Accounting Changes and Error Corrections.

We have not audited any financial statements of the Company as of any date or
for any period subsequent to December 31, 2007. Accordingly, our comments are
subject to change upon completion of an audit of the financial statements
covering the period of the accounting change.

 

Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP